COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Daniel Paredes v. JLW Development, Inc. and Hockley
                             Properties, LLC

Appellate case number:       01-19-00210-CV

Trial court case number:     2012-22021

Trial court:                 125th District Court of Harris County

       The appellate record was due to be filed in this appeal on April 19, 2019. On
April 22, 2019, the Clerk of this Court notified appellant, Daniel Paredes, that the court
reporter responsible for preparing the reporter’s record had informed the Court that
appellant had not requested a reporter’s record or made arrangements to pay the fee for
the reporter’s record, and directed appellant to provide proof that he had paid, or made
arrangements to pay, for the reporter’s record or was entitled to proceed without payment
of costs by May 22, 2019. See TEX. R. APP. P. 35.3(b), 37.3(c). Appellant has filed a
Motion to Extend the Deadline to File Reporter’s Record, which we construe as a motion
to extend the deadline to respond to the April 22, 2019 notice.1 We grant the motion.
No later than June 28, 2019, appellant shall cause the reporter’s record to be filed in this
appeal or provide proof that he has paid, or made arrangements to pay, for the reporter’s
record or is entitled to proceed on appeal without payment of costs.
       It is so ORDERED.

Judge’s signature: ____/s/ Julie Countiss_______
                    Acting individually  Acting for the Court

Date: ___June 6, 2019__




1
       The court reporter may request an extension of time to file the reporter’s record in this
       Court. See TEX. R. APP. P. 35.3(c).